                                 Case 2:20-cv-10428-VAP-PD Document 22 Filed 03/10/21 Page 1 of 10 Page ID #:450




                                  1                               UNITED STATES DISTRICT COURT
                                  2                              CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5       Glasswerks LA, Inc.,
                                  6                       Plaintiff,               Case No. CV 20-10428-VAP-PDx
                                  7                       v.
                                                                                       Order GRANTING Motions to
                                  8       Liberty Insurance Corporation et                Dismiss (Dkts. 16, 17)
                                  9       al.,
                                 10                       Defendants.
Central District of California
United States District Court




                                 11
                                 12
                                             Before the Court are two Motions to Dismiss — one filed by
                                 13
                                      Defendant Liberty Insurance Corporation and the other filed by Defendant
                                 14
                                      Liberty Mutual Insurance Company (collectively, “Defendants” or “Liberty”).
                                 15
                                      (Dkts. 16, 17). Plaintiff Glasswerks LA, Inc. (“Plaintiff” or “Glasswerks”) filed
                                 16
                                      a single Opposition to the Motions on February 1, 2021. (Dkt. 18).
                                 17
                                 18
                                             After considering all the papers filed in support of, and in opposition
                                 19
                                      to, the Motions, the Court deems these matters appropriate for resolution
                                 20
                                      without a hearing pursuant to Local Rule 7-15. The Court GRANTS the
                                 21
                                      Motions.
                                 22
                                 23
                                 24
                                 25
                                 26

                                                                              1
                                 Case 2:20-cv-10428-VAP-PD Document 22 Filed 03/10/21 Page 2 of 10 Page ID #:451




                                  1                               I.     BACKGROUND
                                  2         This is an insurance coverage dispute. Plaintiff claims Defendants
                                  3   failed to defend Plaintiff against third-party claims asserted against Plaintiff.
                                  4   (Dkt. 13).
                                  5
                                  6         Plaintiff is a premium fabricator of various glass products. (Dkt. 13).
                                  7   Plaintiff entered into a subcontractor agreement with Giroux Glass, Inc.
                                  8   (“Giroux”), where Giroux purchased about 180 panels of large, heavy,
                                  9   specialized reflective glass from Plaintiff. (Id.) Some of the panels
                                 10   developed a polarization defect which required multiple replacements. (Id.)
Central District of California
United States District Court




                                 11   As a result, Giroux along with its general contractor, Sweig General
                                 12   Construction, Inc. (“Sweig”), “made claims on [Plaintiff] for damages they
                                 13   allegedly sustained because of the defective glass.” (Id.) Plaintiff tendered
                                 14   the claims to Defendants and asked Defendants to acknowledge they would
                                 15   defend Plaintiff against them. (Id.) After investigating the claims, Liberty
                                 16   denied coverage. (Id., ¶¶ 18-23).
                                 17
                                 18         On September 24, 2020, Plaintiff filed this lawsuit against Defendants
                                 19   in the California Superior Court for the County of Los Angeles alleging three
                                 20   claims for Breach of Contract, Breach of the Implied Covenant of Good
                                 21   Faith and Fair Dealing, and Declaratory Relief. (Dkt. 1-1). On November
                                 22   13, 2020, Defendants removed the case to this Court on the basis of
                                 23   diversity jurisdiction. (Dkt. 1). Defendants moved to dismiss the Complaint
                                 24   on December 7, 2020, and Plaintiff filed a First Amended Complaint (“FAC”)
                                 25   as a matter of right shortly thereafter. (Dkts. 11-13).
                                 26

                                                                              2
                                 Case 2:20-cv-10428-VAP-PD Document 22 Filed 03/10/21 Page 3 of 10 Page ID #:452




                                  1         On January 7, 2021, Defendants moved to dismiss the FAC. (Dkts.
                                  2   16, 17). Defendants both argue that Plaintiff’s claims are not covered under
                                  3   the parties’ insurance policy (the “Policy”). (Id.) Defendant Liberty Mutual
                                  4   Insurance Company also claims that it is an improper party to the action.
                                  5   (Dkt. 17).
                                  6
                                  7                             II.    LEGAL STANDARD
                                  8   A.    Motion to Dismiss Under Rule 12(b)(6)
                                  9         Federal Rule of Civil Procedure 12(b)(6) allows a party to bring a mo-
                                 10   tion to dismiss for failure to state a claim upon which relief can be granted.
Central District of California
United States District Court




                                 11   Rule 12(b)(6) is read along with Rule 8(a), which requires a short, plain
                                 12   statement upon which a pleading shows entitlement to relief. Fed. R. Civ.
                                 13   P. 8(a)(2); Conley v. Gibson, 355 U.S. 41, 47 (1957) (holding that the Fed-
                                 14   eral Rules require a plaintiff to provide “‘a short and plain statement of the
                                 15   claim’ that will give the defendant fair notice of what the plaintiff’s claim is
                                 16   and the grounds upon which it rests” (quoting Fed. R. Civ. P. 8(a)(2)).); Bell
                                 17   Atl. Corp. v Twombly, 550 U.S. 544, 555 (2007). When evaluating a Rule
                                 18   12(b)(6) motion, a court must accept all material allegations in the com-
                                 19   plaint—as well as any reasonable inferences to be drawn from them—as
                                 20   true and construe them in the light most favorable to the non-moving party.
                                 21   See Doe v. United States, 419 F.3d 1058, 1062 (9th Cir. 2005); ARC Ecol-
                                 22   ogy v. U.S. Dep’t of Air Force, 411 F.3d 1092, 1096 (9th Cir. 2005); Moyo v.
                                 23   Gomez, 32 F.3d 1382, 1384 (9th Cir. 1994). “The court need not accept as
                                 24   true, however, allegations that contradict facts that may be judicially noticed
                                 25   by the court.” Schwarz v. United States, 234 F.3d 428, 435 (9th Cir. 2000).
                                 26

                                                                               3
                                 Case 2:20-cv-10428-VAP-PD Document 22 Filed 03/10/21 Page 4 of 10 Page ID #:453




                                  1           “While a complaint attacked by a Rule 12(b)(6) motion to dismiss
                                  2   does not need detailed factual allegations, a plaintiff’s obligation to provide
                                  3   the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and con-
                                  4   clusions, and a formulaic recitation of the elements of a cause of action will
                                  5   not do.” Twombly, 550 U.S. at 555 (citations omitted). Rather, the allega-
                                  6   tions in the complaint “must be enough to raise a right to relief above the
                                  7   speculative level.” (Id.) To survive a motion to dismiss, a plaintiff must al-
                                  8   lege “enough facts to state a claim to relief that is plausible on its face.”
                                  9   Twombly, 550 U.S. at 570; Ashcroft v. Iqbal, 556 U.S. 662, 697 (2009).
                                 10   “The plausibility standard is not akin to a ‘probability requirement,’ but it
Central District of California
United States District Court




                                 11   asks for more than a sheer possibility that a defendant has acted unlawfully.
                                 12   Where a complaint pleads facts that are ‘merely consistent with’ a defend-
                                 13   ant’s liability, it stops short of the line between possibility and plausibility of
                                 14   ‘entitlement to relief.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at
                                 15   556).
                                 16
                                 17           The Ninth Circuit has clarified that: (1) a complaint must “contain suffi-
                                 18   cient allegations of underlying facts to give fair notice and to enable the op-
                                 19   posing party to defend itself effectively” and (2) “the factual allegations that
                                 20   are taken as true must plausibly suggest an entitlement to relief, such that it
                                 21   is not unfair to require the opposing party to be subjected to the expense of
                                 22   discovery and continued litigation.” Starr v. Baca, 652 F.3d 1202, 1216 (9th
                                 23   Cir. 2011). Although the scope of review is limited to the contents of the
                                 24   complaint, the Court may also consider exhibits submitted with the com-
                                 25   plaint, Hal Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d 1542,
                                 26

                                                                               4
                                 Case 2:20-cv-10428-VAP-PD Document 22 Filed 03/10/21 Page 5 of 10 Page ID #:454




                                  1   1555 n.19 (9th Cir. 1990), and “take judicial notice of matters of public rec-
                                  2   ord outside the pleadings,” Mir v. Little Co. of Mary Hosp., 844 F.2d 646,
                                  3   649 (9th Cir. 1988).
                                  4
                                  5                                 III.   DISCUSSION
                                  6          This Court is sitting in diversity jurisdiction and therefore applies
                                  7   California substantive law. Erie Railroad Co. v. Tompkins, 304 U.S. 64, 58
                                  8   S. Ct. 817, 82 L. Ed. 1188 (1938).
                                  9
                                 10   A.     Breach of Contract Claim
Central District of California
United States District Court




                                 11          Defendants argue that Plaintiff’s breach of contract claim fails as a
                                 12   threshold matter because Plaintiff fails to allege a “suit” under the terms of
                                 13   the Policy sufficient to trigger coverage. (Dkts. 16 ,17). The Court agrees.
                                 14
                                 15          The interpretation of an insurance policy is usually a question of law.
                                 16   Waller v. Truck Ins. Exch. Inc., 11 Cal. 4th 1, 18 (1995); see GGIS Ins.
                                 17   Services, Inc. v. Sup. Ct., 168 Cal. App. 4th 1493, 1507 (2008) (“The
                                 18   interpretation of a contract, including the resolution of any ambiguity, is
                                 19   solely a judicial function, unless the interpretation turns on the credibility of
                                 20   extrinsic evidence.”). An insurance policy is a contract, so the normal rules
                                 21   of contract interpretation apply. See Safeco Ins. of America v. Robert S., 26
                                 22   Cal. 4th 758, 762-63 (2001).
                                 23
                                 24        Pursuant to the express terms of the Policy issued to Plaintiff,
                                 25   Defendants owe a duty to defend Plaintiff against “suits,” not claims. The
                                 26   Policy defines a “suit” as a “civil proceeding in which damages because of

                                                                              5
                                 Case 2:20-cv-10428-VAP-PD Document 22 Filed 03/10/21 Page 6 of 10 Page ID #:455




                                  1   ‘bodily injury’, ‘property damage’ or ‘personal and advertising injury’ to which
                                  2   this insurance applies are alleged.” (Dkt. 10-2, Ex. A, p. 34).
                                  3
                                  4         Plaintiff concedes that it does not allege that a “suit” occurred that
                                  5   would trigger coverage under the Policy. Rather, Plaintiff argues that it
                                  6   should be excused from this requirement because Defendants denied
                                  7   coverage due to a lack of property damage. (Dkt. 18). None of the cases
                                  8   Plaintiff relies on supports this theory. Rather, the case law is clear that “the
                                  9   insurer’s obligation to defend and investigate is not triggered until Plaintiff
                                 10   tenders the defense of a third party lawsuit to the insurer.” See e.g.,
Central District of California
United States District Court




                                 11   Icasiano v. Allstate Ins. Co., 103 F. Supp. 2d 1187, 1191 (N.D. Cal. June 23,
                                 12   2000) citing Foster–Gardner, Inc. v. National Union Fire Ins. Co. of
                                 13   Pittsburgh, PA, 18 Cal. 4th 857, 879, (1998); see Great Am. E & S Ins. Co.
                                 14   v. Kouw Pinnq Enter. Co., No. EDCV 13-00715-VAP (DTBx), 2013 WL
                                 15   5461911, at *4 (C.D. Cal. Sept. 20, 2013); see also Hurricane Elec., LLC v.
                                 16   Nat’l Fire Ins. Co. of Hartford, No. 20-CV-05840-CRB, 2020 WL 6743926, at
                                 17   *6 (N.D. Cal. Nov. 17, 2020).
                                 18
                                 19         Plaintiff admits that the filing of a lawsuit is a condition precedent to
                                 20   Liberty’s duty to defend. Absent some excuse, failure to establish this
                                 21   condition precedent is fatal to Plaintiff’s breach of contract claim. The Court
                                 22   therefore finds that, as a matter of law, Defendants did not have the duty to
                                 23   defend Plaintiff against the third-party claims that are the basis of this case.
                                 24
                                 25         The Court thus DISMISSES Plaintiff’s Breach of Contract Claim.
                                 26

                                                                              6
                                 Case 2:20-cv-10428-VAP-PD Document 22 Filed 03/10/21 Page 7 of 10 Page ID #:456




                                  1   B.       Bad Faith Claim
                                  2            Defendants next argue Plaintiff’s bad faith claim fails because
                                  3   Defendants did not breach the Policy or act unreasonably in their decision to
                                  4   deny coverage. The Court agrees.
                                  5
                                  6            “Every contract imposes upon each party a duty of good faith and fair
                                  7   dealing in its performance and its enforcement.” Carma Developers (Cal.),
                                  8   Inc. v. Marathon Dev. Cal., Inc., 2 Cal. 4th 342, 371-72 (1992). Plaintiff’s
                                  9   second claim alleges Defendants breach this duty by, inter alia, failing to
                                 10   perform a full, fair, and thorough investigation of Plaintiff's claim. (Dkt. 13, ¶
Central District of California
United States District Court




                                 11   48).
                                 12
                                 13            “The primary test” for a breach of an insurer’s duty of good faith and
                                 14   fair dealing “is whether the insurer withheld payment of an insured’s claim
                                 15   unreasonably and in bad faith. Where benefits are withheld for proper
                                 16   cause, there is no breach of the implied covenant.” Love v. Fire Ins. Exch.,
                                 17   221 Cal. App. 3d 1136, 1151 (1990). “It is clear that if there is no potential
                                 18   for coverage . . ., there can be no action for breach of the implied covenant
                                 19   of good faith and fair dealing because the covenant is based on the
                                 20   contractual relationship between the insured and the insurer.” Waller, 11
                                 21   Cal. 4th at 36 (citing Love, 221 Cal. App. 3d at 1151-53). The Court, having
                                 22   determined Defendants did not have a duty to defend Plaintiff against the
                                 23   third-party claims under the Policy, necessarily must find there is no breach
                                 24   of the covenant of good faith and fair dealing.1
                                 25
                                           1
                                             Plaintiff also seeks punitive damages for Defendants’ alleged breach of the duty
                                 26        of good faith. “[B]ad faith by an insurer is subject to tort remedies, including puni-
                                           tive damages.” Amadeo v. Principal Mut. Life Ins. Co., 290 F.3d 1152, 1161 (9th

                                                                                      7
                                 Case 2:20-cv-10428-VAP-PD Document 22 Filed 03/10/21 Page 8 of 10 Page ID #:457




                                  1           Accordingly, the Court GRANTS Defendants’ Motions to Dismiss
                                  2   Plaintiff’s Bad Faith Claim.
                                  3
                                  4   C.      Declaratory Relief Claim
                                  5           Lastly, Plaintiff requests a declaration that it was entitled to defense
                                  6   and indemnity in connection with the third-party claims. (Dkt. 13, ¶ 63).
                                  7   Plaintiff’s declaratory relief claim must nevertheless be dismissed because
                                  8   Plaintiff’s other claims have been dismissed.
                                  9
                                 10           A “claim for declaratory relief is not a stand-alone claim, but rather
Central District of California
United States District Court




                                 11   depends upon whether or not Plaintiff states some other substantive basis
                                 12   for liability.” Nguyen v. JP Morgan Chase Bank, No. SACV 11-1908 DOC
                                 13   (ANx), 2012 WL 294936, at *4 (C.D. Cal. Feb. 1, 2012); see Hernandez v.
                                 14   Select Portfolio, Inc., No. CV 15-01896 MMM (AJWx), 2015 WL 3914741, at
                                 15   *14 (C.D. Cal. June 25, 2015) (granting motion to dismiss declaratory relief
                                 16   claim “[b]ecause [Plaintiff] has failed to state any substantive claims”);
                                 17   Javaheri v. JPMorgan Chase Bank, N.A., No. 2:10-CV-08185-ODW (FFMx),
                                 18   2012 WL 6140962, at *8 (C.D. Cal. Dec. 11, 2012) (“Declaratory and
                                 19   injunctive relief do not lie where all other claims have been dismissed.”).
                                 20   Because the Court dismisses Plaintiff’s breach of contract and bad faith
                                 21   claims, the declaratory relief claim, which is based on the same factual and
                                 22   legal theories, must also be dismissed.
                                 23
                                 24
                                 25
                                           Cir. 2002). The Court has nevertheless concluded that Defendants did not act in
                                 26        bad faith; Plaintiff’s claim for punitive damages must thus fail.

                                                                                  8
                                 Case 2:20-cv-10428-VAP-PD Document 22 Filed 03/10/21 Page 9 of 10 Page ID #:458




                                  1         Accordingly, the Court GRANTS Defendants’ Motions to Dismiss the
                                  2   Declaratory Relief Claim.
                                  3
                                  4   D.    Improper Party
                                  5         Defendant Liberty Mutual Insurance Company also argues in its own
                                  6   Motion that it is not a proper party to the action because it is not a party to
                                  7   Plaintiff’s Policy. (Dkt. 17). Plaintiff fails to address this argument at all in its
                                  8   Opposition papers.
                                  9
                                 10         In the insurance context, a defendant generally does not have a duty
Central District of California
United States District Court




                                 11   to the plaintiff unless the defendant was a party to the contract. See
                                 12   Monaco v. Liberty Life Assur. Co, No. C06-07021 MJJ, 2007 WL 420139, at
                                 13   *4 (N.D. Cal. Feb. 6, 2007). Here, Plaintiff does not dispute that Defendant
                                 14   Liberty Mutual Insurance Company was not a party to the Policy. Plaintiff
                                 15   also fails to explain whether any exceptions to the general rule apply. The
                                 16   Court therefore GRANTS Defendant Liberty Mutual Insurance Company’s
                                 17   Motion and DISMISSES it from this case.
                                 18
                                 19   E.    Leave to Amend
                                 20         Defendants request that Plaintiff’s Complaint be dismissed with
                                 21   prejudice because any leave to amend would be futile. Plaintiff fails to
                                 22   address whether it should be granted leave to file a third amended
                                 23   complaint.
                                 24
                                 25         Federal Rule of Civil Procedure 15(a) provides that leave to amend
                                 26   “shall be freely given when justice so requires.” The Ninth Circuit has held

                                                                               9
                                 Case 2:20-cv-10428-VAP-PD Document 22 Filed 03/10/21 Page 10 of 10 Page ID #:459




                                  1   that “‘[t]his policy is to be applied with extreme liberality.’” Eminence Capital,
                                  2   L.L.C. v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (quoting Owens
                                  3   v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 712 (9th Cir. 2001)). The
                                  4   Ninth Circuit strongly favors allowing amendment and considers denying a
                                  5   motion for leave to amend only on a showing of bad faith, undue delay,
                                  6   prejudice to the opposing party, or futility of the amendment. Royal Ins. Co.
                                  7   of America v. Southwest Marine, 194 F.3d 1009, 1016 (9th Cir.1999).
                                  8
                                  9         Here, amending the claims to argue that a “suit” occurred under the
                                 10   terms of the Policy would be futile. Moreover, Plaintiff has failed to propose
Central District of California
United States District Court




                                 11   any theory under which Defendant Liberty Mutual Insurance Company may
                                 12   be held liable. Accordingly, Defendants’ Motions to Dismiss are GRANTED
                                 13   and the Complaint is DISMISSED with prejudice.
                                 14
                                 15                                IV.   CONCLUSION
                                 16         The Court therefore GRANTS Defendants’ Motions to Dismiss
                                 17   WITHOUT LEAVE TO AMEND.
                                 18
                                 19   IT IS SO ORDERED.
                                 20
                                 21       Dated:     3/10/21
                                 22                                                         Virginia A. Phillips
                                                                                       United States District Judge
                                 23
                                 24
                                 25
                                 26

                                                                             10
